I fully agree that the exceptions in this case must be overruled. The testimony of Mrs. Angell, tending to show admissions by the defendant that he was at that time engaged in the business of selling liquor at his dwelling-house, was properly admitted on the question whether the sale charged in the indictment was made by him through the agency of his wife, or by her in the prosecution of a separate business in which she was engaged. State v. Bonney, 39 N.H. 206.
As to the testimony of Mrs. Cheney, to the effect that she told the defendant's wife, while drawing the liquor, that she did not want her to sell the husband of the witness any more liquor, I do not see how it tended to prove any issue in the case. If the indictment had been against the wife, and for a sale other than that made at the time of the remark, her silence might be of some significance; and her remark, coupled with the fact that she did not deny the charge implied in it, might be evidence against her on the question whether she had made such other sale. As it is, it seems to me it was quite irrelevant. But I am of opinion that it was entirely immaterial, and that the defendant could not have been prejudiced by it, and therefore that this exception should be overruled. I think the same is to be said of the testimony of Dr. Currier, on cross-examination, to which the defendant excepted.
Exceptions overruled.
Judgment on the verdict.